Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on April 29, 2022 is acknowledged and has been entered.  Claims 1-6, 16 and 19 have been amended.  Claims 1-20 are pending.

Claims 1-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made FINAL as necessitated by Amendment.

Previous Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 10 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 12 of U.S. Patent No. 11097269 (‘269 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘269 Patent.  Both the instant claims and the claims of the ‘269 Patent are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to claim 12 of the ‘269 Patent).  While the claims are not the same they cover very similar subject matter and therefore the claims of the instant invention are not patentable..

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 22 of copending Application No. 16387241 (reference application) (‘241 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘241 application.  Both the instant claims and the claims of the ‘241 application are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to claim 11 of the ‘642 application).  While the claims are not the same they cover very similar subject matter and therefore the claims of the instant invention are not patentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 22 of copending Application No. 16387241 (reference application) (‘241 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘241 application.  Both the instant claims and the claims of the ‘241 application are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to claim 11 of the ‘642 application).  While the claims are not the same they cover very similar subject matter and therefore the claims of the instant invention are not patentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 11 of copending Application No. 17531983 (reference application) (‘983 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘983 application.  Both the instant claims and the claims of the ‘983 application are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to claim 7 of the ‘983 application).  Further, there are additional features which are shared between the instant claims and the claims of the ‘983 application (compare instant claim 11 and claim 11 of the ‘983 application).  While the claims are not the same they cover very similar subject matter and therefore the claims of the instant invention are not patentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 7, 10, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 13-14 of copending Application No. 17458642 (reference application) (‘642 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not the same they are similar enough when compared to the claims of the ‘642 application.  Both the instant claims and the claims of the ‘642 application are drawn to a method of detection which includes a device which includes a sample and a sealant followed by a reaction (extraction in the instant claims) and detection of the target molecule.  Further, the instant claims include a biomolecule that could include a nucleic acid or a protein (compare instant claim 12 to claim 11 of the ‘642 application).  While the claims are not the same they cover very similar subject matter and therefore the claims of the instant invention are not patentable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Grounds of Rejection as necessitated by Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-4 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Anal Chem, 2010, vol. 82, p 3002-3006) in view of Battacharyya et al. (Anal Chem, 2006, 788-792).
With regard to claim 1, Fang teaches a method for detecting a target molecule-comprising:
providing a fluid device having a flow path (Abstract, Figure 1, legend, where the method uses a chip with eight channels on a microfluidic chip which forms a flow path for the fluid including target; p 3003 “Integrated microfluidic lamp chip operation” heading);
supplying a liquid dispersion of a structural substance including a target molecule into the fluid device such that the structural substance is distributed in the fluid device (Abstract, Figure 1, legend, where the method uses a chip with eight channels on a microfluidic chip which forms a flow path for the fluid including target; p 3003 “Integrated microfluidic lamp chip operation” heading); 
supplying a sealing solution into the fluid device such that a layer of the sealing solution is forrmed in the flow path in the fluid device and individually seals the liquid dispersion (p 3003 “Integrated microfluidic lamp chip operation” heading, where the the inlet and outlet are tightly sealed with uncured PDMS; p 3003, col. 2); and 
detecting the target molecule extracted from the structural substance in the plurality of wells in the fluid device (Fig 2 and 3, where the target is detected; see also Fig 5, where the amplification product is detected).  
With regard to claim 7, Fang teaches a method for detecting a target of claim 1, wherein the detecting of the target molecule includes a signal amplification reaction (Fig 2 and 3, where the target is detected; see also Fig 5, where the amplification product is detected).  
With regard to claim 8, Fang teaches a method for detecting a target of claim I. further comprising:  detecting the structural substance (Fig 2 and 3, where the target is detected; see also Fig 5, where the amplification product is detected).  
With regard to claim 9, Fang teaches a method for detecting a target of claim 8, wherein the detecting of the target molecule and the detecting of the structural substance are conducted in a same process (Fig 2 and 3, where the target is detected; see also Fig 5, where the amplification product is detected). 
With regard to claim 10, Fang teaches a method for detecting a target of claim 1, wherein the structural substance includes a second target molecule, and the detecting includes detecting the target molecule (Figure 3, where multiple targets are distinguished).  
With regard to claim 11, Fang teaches a method for detecting a target of claim 1, wherein the structural substance is at least one of an exosome, cell, bacterium, virus, fungus, and endoplasmic reticulum (p 3003, Materials and methods, where cells are included).  
With regard to claim 12, Fang teaches a method for detecting a target of claim 1, wherein the target molecule is a nucleic acid or a protein (Fig 2 and 3, where the target is detected; see also Fig 5, where the amplification product is detected).   
Regarding claim 1, while Fang teaches the method and device as claimed, Fang does not particularly teach the presence of a plurality of wells.
With regard to claim 1, Battacharyya teaches a plurality of wells arrayed in the fluid device and connected to the flow path (Absract, Fig 1, where chambers or wells are manufactured into the chip);
the structural substance is distributed into the plurality of wells in the fluid device (p 790, where sample is flowed into the channel at a specific flow rate);
and individually seals the plurality of wells containing the liquid dispersion (Figure 4, where the wells are sealed);
extracting the target molecule from the structural substance in the plurality of wells in the fluid device such that the liquid dispersion in the plurality of wells includes the structural substance and the target molecule extracted from the structural substance (p 790, “DNA extraction study” heading, where DNA is extracted from within the chip).
With regard to claim 2, Battacharyya teaches a method for detecting a target of claim 1, wherein the extracting of the target molecule includes extracting the target molecule from the structural substance by using an extracting substance for a chemical technique (p 790, “DNA extraction study” heading, where DNA is extracted from within the chip).  
With regard to claim 3, Battacharyya teaches a method for detecting a target of claim 1, wherein the extracting of the target molecule includes extracting the target molecule from the structural substance by using an extracting substance for a biological technique (p 790, “DNA extraction study” heading, where DNA is extracted from within the chip).  
With regard to claim 4, Battacharyya teaches a method for detecting a target of claim 1, wherein the extracting of the target molecule includes adjusting an extraction condition in the plurality of wells (p 790, “DNA extraction study” heading, where DNA is extracted from within the chip).  
With regard to claim 13, Battacharyya teaches a method for detecting a target of claim 1, wherein the introducing introduces at most one structural substance into each well of the well array (p 790, “DNA extraction study” heading, where DNA is extracted from within the chip).  
With regard to claim 14, Battacharyya teaches a method for detecting a target of claim 1, wherein the extracting of the target molecule is conducted by at least one of physical, chemical, and biological techniques (p 790, “DNA extraction study” heading, where DNA is extracted from within the chip).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Fang to include a device and method which includes a plurality of wells as taught by Battacharyya to arrive at the claimed invention with a reasonable expectation for success.  Battacharyya teaches “A polymeric microfluidic device for solid-phase extraction (SPE)-based isolation of nucleic acids is demonstrated. The plastic chip can function as a disposable sample preparation system for different biological and diagnostic applications” (Abstract).  Battacharyya teaches “The channel surfaces were pretreated via photografting to covalently attach the monolith to the channel walls. The solid phase prepared by this method allowed for successful extraction and elution of nucleic acids in the polymeric microchip” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Fang to include a device and method which includes a plurality of wells as taught by Battacharyya to arrive at the claimed invention with a reasonable expectation for success.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. Anal Chem, 2010, vol. 82, p 3002-3006 in view of Battacharyya et al. (Anal Chem, 2006, 788-792) as applied to claims 1-4 and 7-14 above and further in view of Kroneis et al. (J Cell Mol Med, 2010, 14(4):954-969).
With regard to claim 5, Kroneis teaches a method for detecting a target of claim 1, wherein the detecting of the target molecule includes immunoassay (Abstract, where immunofluorescence labeling is included in the method).  
With regard to claim 6, Kroneis teaches a method for detecting a target of claim 4, wherein the detecting of the target molecule includes an ICA reaction (Abstract, where immunofluorescence labeling is included in the method).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Fang and Battacharyya to include the additional kinds of detection steps as taught by Kroneis to arrive at the claimed invention with a reasonable expectation for success.  Kroneis teaches “method described is that it links automated cell detection based on automatic screening of cells labelled by immunofluorescence with laser catapulting of candidate target cells to reaction sites of slides designed for low-volume on-chip PCR. DNA fingerprint analysis performed in a volume of less than 2 _l is shown to be compatible with the preceding processing of cells for pre-identification (establishment of candidate status), making use of DNA profiles as powerful sex-independent markers in single-cell analysis” (p 962, col. 2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Fang and Battacharyya to include the additional kinds of detection steps as taught by Kroneis to arrive at the claimed invention with a reasonable expectation for success. 

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. Anal Chem, 2010, vol. 82, p 3002-3006 in view of Battacharyya et al. (Anal Chem, 2006, 788-792) as applied to claims 1-4 and 7-14 above and further in view of Kim et al. (Lab Chip, 2012, 12:4986-4991).
Regarding claims 15-20, while Fang and Battacharyya teaches the method, Fang and Battacharyya do not teach the step of capture using a specific binding substance.
With regard to claim 15, Kim teaches a method for detecting a target of claim 1. further comprising:
bringing the structural substance into contact with a capture substance having a specific binding substance to the structural substance such that the capture substance binds to the structural substance (Fig 1 legend, where “single biomolecule-reporter enzyme complexes are captured onto polystyrene beads, p. 4987, col 1-2, where the process is described).  
With regard to claim 16, Kim teaches a method for detecting a target of claim 15, wherein the introducing of the structural substance comprises introducing the capture substance into the plurality of wells in the fluid device (Fig 1 legend, where “single biomolecule-reporter enzyme complexes are captured onto polystyrene beads, p. 4987, col 1-2, where the process is described).  
With regard to claim 17, Kim teaches a method for detecting a target of claim 15, wherein the specif1c binding substance is an antibody (p. 4988, where antibodies are included).  
With regard to claim 18, Kim teaches a method for detecting a target of claim 11, further comprising bringing the structural substance into contact with a capture substance having a specific binding substance to the structural substance such that the capture substance binds to the structural substance (Fig 1 legend, where “single biomolecule-reporter enzyme complexes are captured onto polystyrene beads, p. 4987, col 1-2, where the process is described).  
With regard to claim 19, Kim teaches a method for detecting a target of claim 18, wherein the introducing of the structural substance comprises introducing the capture substance into the wells of the well array (Fig 1 legend, where “single biomolecule-reporter enzyme complexes are captured onto polystyrene beads, p. 4987, col 1-2, where the process is described).  
With regard to claim 20, Kim teaches a method for detecting a target of claim 18, wherein the specific binding substance is an antibody (p. 4988, where antibodies are included).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Fang and Battacharyya to include the step of capture as taught by Kim to arrive at the claimed invention with a reasonable expectation for success.  Each of Fang, Battacharyya and Kim teach methods of cell capture and analysis that are rooted in very similar techniques with somewhat different steps.  In particular, Kim teaches complexes captured onto beads and notes “Surface modified polystyrene beads carrying either zero or a single biomolecule-reporter enzyme complex are efficiently isolated into femtoliter droplets formed on hydrophilic-in-hydrophobic surfaces. Using a conventional micropipette, this is achieved by sequential injection first with an aqueous solution containing beads, and then with fluorinated oil. The concentration of target biomolecules is estimated from the ratio of the number of signal-emitting droplets to the total number of trapped beads (digital counting). The performance of our digital counting device was demonstrated by detecting a streptavidin-b-galactosidase conjugate with a limit of detection (LOD) of 10 zM. The sensitivity of our device was .20-fold higher than that noted in previous studies where a smaller number of reactors (fifty thousand reactors) were used. Such a low LOD was achieved because of the large number of droplets in an array, allowing simultaneous examination of a large number of beads” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would made to have adjusted the teachings of Fang and Battacharyya to include the step of capture as taught by Kim to arrive at the claimed invention with a reasonable expectation for success.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kroneis et al. (Thesis, “On-chip multiplex PCR identification of automatically retrieved single microchimeric cells”, 2009, p.1-63).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted that Applicant’s request that the double patenting rejections be held in abeyance has been considered but this request is not persuasive.  The double patenting rejections are not the only rejections pending in the case and therefore the double patenting rejections are maintained.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM